Citation Nr: 1511963	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder with adjustment disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army Reserves from June 2003 to September 2003, and active service from June 2005 to September 2006.  She remained in the U.S. Army Reserves until sometime in 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi granted service connection for the Veteran's PTSD, and combined it with the previously service-connected anxiety disorder with adjustment disorder, continuing a 30 percent evaluation that had been previously assigned.  

Under 38 C.F.R. § 4.14, the evaluation of the same disability under various diagnoses is to be avoided.  Since mental disorders are generally rated under the same criteria, a separate disability evaluation cannot be given for multiple mental diagnoses without violating the fundamental principle relating to pyramiding.  As such, the Veteran's service-connected conditions are rating based on the general criteria for mental disorders.  In light of the varying diagnoses, the Board has recharacterized this issue as is stated on the title page of this decision.  

During the pendency of the Veteran's appeal, and specifically in an October 2012 rating action, the RO increased the disability evaluation for the service-connected disability to 50 percent, effective from October 13, 2010.  

(The issue of entitlement to a TDIU is addressed in the remand that follows the decision below.)


FINDING OF FACT

Throughout the appeal, the Veteran's psychiatric disability has been productive of sleep impairment, suicidal ideation, social isolation, paranoia, nightmares, hypervigilance, anger problems, avoidant behavior, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; those manifestations overall are indicative of serious, but not total, impairment in occupational and social functioning.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the schedular criteria for a rating of 70 percent for her service-connected psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through the December 2010 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate her claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the December 2010 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the December 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his/her possession).  These requirements were met by the aforementioned notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2010 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as her post-service VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor her representative, has otherwise alleged that there are any outstanding medical records probative of her claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA psychiatric examinations were obtained in January 2011 and February 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of her medical history, and the examinations fully address the rating criteria that are relevant to rating the disability at issue.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that it is unclear whether the Veteran's claims file was available for review during the October 2012 examination.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, review of the Veteran's claims file was not necessary because the Veteran provided an accurate account of her medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiner to provide findings as to the current severity of the psychiatric disability, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  Therefore, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would not likely result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  

The record includes VA examination reports, VA outpatient treatment records, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

During a VA treatment visit dated on March 22, 2010, the Veteran reported to experience a panic attack while at a firework display a few months prior.  She reported that she now tries to avoid these types of triggers.  During a subsequent VA treatment visit that took place the very next day it was noted that the Veteran began undergoing supportive psychotherapy with Ms. D. to help provide emotional support and to assist in the development of adequate coping strategies.  

An April 2010 Suicide Prevention Risk Assessment Screening note reflects that the Veteran experienced suicidal ideation and self-harm within the past 30 days.  The screening report reflects that the Veteran became despondent after an argument with her fiancé, cut herself with a knife soon afterwards, and then ingested handful of Tylenol PM and cold medicine that same day.  The Veteran stated that she knew the medication would not kill her, but she was hoping it would.  During the mental health visit, the Veteran indicated that she planned to leave the Army.  She expressed doubt as to whether she was making the right decision, but indicated that she feels disgusted and fake whenever she wears her uniform.  She developed a suicide safety plan to help assure her safety in the event of a crisis.  

During a subsequent VA mental health treatment visit, the Veteran presented with a restricted affect, but denied thoughts of self harm.  However, she did express distress about an inappropriate text she received from her squad leader asking her to dinner and a movie when she attended her drill training that upcoming weekend.  According to the Veteran, she responded in an assertive manner, and let him know that as long as they were strictly friends, it would be okay to have dinner only.  However, the Veteran expressed discomfort at the thought of this, and stated that she was afraid to report this incident because she would then be required to stay in the Army until it was resolved.  She then began to recount her previous experiences with sexual harassment while serving in Iraq, and  expressed anger with not only the person who assaulted her, but with herself for being naïve and allowing herself to be manipulated.  The Veteran described her relationship with her fiancé as tense, and admitted to "having a wall up with him."  The Veteran also reported to avoid any discussions with him because she was uncomfortable with the thought of confrontation.  

At a May 2010 VA treatment visit, the Veteran presented with a restricted affect and mildly depressed mood.  According to the Veteran, all she wanted to do was sit somewhere and cry.  She reportedly took the day off work because she felt overwhelmed with all the tasks she had to accomplish, and thus used the day to run errands.  The Veteran indicated that she was in a time of transition, and was awaiting her discharge papers from the Army.  The Veteran described her relationship with her fiancé as distant and unhealthy, and reflected on her relationship with her mother, which she claimed always had poor boundaries.  

In August 2010, the Veteran presented with symptoms of anxiety and recurring panic attacks.  She described feeling overwhelmed with anxiety, and experiencing shortness of breath, crying spells, a racing heartbeat and racing thoughts.  She also reported to feel fearful, and added that she had recently started sleeping with a knife at night.  The Veteran noted that she had an exaggerated startle response, and explained how just that day, the ringing sound from a co-worker's phone sent her into a panic attack.  In addition, the Veteran reported to have ongoing conflict with her boyfriend, and admitted that when there is tension between them she becomes paranoid and suspects him of infidelity.  According to the Veteran, she attempts to avoid things that remind her of the year she spent in Iraq, recalling how "seeing [her] friends sprayed with shrapnel was a daily experience."  She described feeling fearful, confused and anxious when thinking about her experiences, and noted that she tries to avoid these thoughts altogether.  The Veteran denied thoughts of killing herself, but described intrusive images of running off the road and dying.  

During a September 2010 VA treatment visit, the Veteran was shown to be anxious, tearful and angry that she had to start seeing a new provider.  The Veteran indicated that she stopped taking her medicine (Depakote and Mirtazapine) 2.5 months prior because the medication made her feel "numb and not involved."  According to the Veteran, she was failing two of her classes due to her inability to concentrate and stay focused.  She complained of difficulty sleeping and reported hearing people banging on her trailer.  According to the Veteran, she had become suspicious of others, and not only slept with a knife for protection, but also runs around the house with a knife.  The Veteran reported daily marijuana use, and explained that marijuana is more therapeutic than prescription medicine.  She initially declined to take any prescription medicine, but later agreed to restart Depakote, which had been therapeutic in the past, and did not result in weight gain.  The Veteran denied any recent suicidal ideation or intent.  Upon conducting a mental status evaluation, the treatment provider described the Veteran's appearance as tearful with poor eye contact, and further described the Veteran as aggravated with pressured speech.  Her mood was shown to be sad, irritable and agitated, and her affect was congruent to her mood and behavior.  While her thought process was clear for any flight of ideas or loosening of association, her judgment and insight were described as poor.  The treatment provider also administered a suicide/violence risk evaluation, and noted that the Veteran had a number of risk-increasing factors, to include anxiety, insomnia, active substance/alcohol abuse, and mood disorder.  The treatment provider determined that the assigned risk category was moderate in nature, and recommended that the Veteran seek follow-up mental health care.  

In November 2010, the Veteran presented at the VA medical center (VAMC) in a tearful state, and reported to be falling apart.  According to the Veteran, she was struggling with financial, work, school and relationship stressors.  She reported feeling tired, having difficulty sleeping, and experiencing visual and auditory hallucinations.  The Veteran recounted how she pulled over on the side of the road several days prior because she thought someone was shooting at her.  She also admitted to thoughts of suicide in the past few days, and expressed how overwhelmed and tired she felt in her current situation.  She added that she had called the crisis line a few times recently, but became frustrated while on hold and hung up before speaking to anyone.  

During a subsequent treatment visit dated in November 2010, the Veteran presented with an elevated mood, and laughed as she described the financial and relationship stressors that had her in tears last week.  The treatment provider commented on the Veteran's marked shift in mood, and suggested that she may be experiencing a manic period.  The treatment provider encouraged her to become more aware of these changes in her mood, and stressed the need for finding a medication that would help stabilize this.  

The Veteran was afforded a VA psychiatric examination in January 2011, during which time she provided her pre-military, military and medical history.  With regard to her pre-military history, the Veteran stated that she was abused as a child, and further reported an extensive history of psychiatric disturbance prior to her military service, including a history of depression, anxiety, and self-injury dating back to when she was seven.  According to the Veteran, she had multiple inpatient hospitalizations for psychiatric difficulties prior to her military service, and she left home in order to get away from her mother.  The Veteran stated that she lived in foster care for at least one year prior to her military service.  

With regard to her military experiences, the Veteran recalled having been exposed to multiple episodes of mortar attacks near her base unit, which required that she take shelter or risk being injured or killed.  She also recalled several friends and fellow soldiers being injured during these mortar attacks, and noted that she worked for a mortuary and thus had to keep count of the bodies that came in and out of the area.  Although the Veteran had an extensive psychiatric history prior to her military service, following her time in Iraq, she observed several symptoms that were not present before she joined the military.  The Veteran stated that, at times while she is driving, she will "see things that look like something from Iraq" which serves to distract her and keep her from paying attention to her driving.  The Veteran also reported persistent avoidance following the traumatic event in the form of refusing to talk about her experience - even with her husband, anhedonia and social detachment.  According to the Veteran, prior to her military service, she attended school and was active in several branches of student government and other extracurricular activities, but following her return from the military, she no longer socialized with others.  Finally, the Veteran described persistent symptoms of increased arousal in the form of difficulty staying asleep, significant irritability and anger outbursts, poor concentration, and an exaggerated startle response.  

The Veteran also reported symptoms of depression, but noted that these symptoms appeared relatively unchanged when compared to pre-military times.  The Veteran did report a significant history of prior suicide attempts, and noted that her most recent episode of suicidal ideation was approximately 6 - 8 months prior.  She denied any current thoughts of suicide, as well as any plans or specific ideation related to that.  She reported a significant sense of responsibility, a new marriage and several pets as protective factors against suicidal ideation.  In addition, she denied any thoughts of homicidality, hallucinations, or delusions.  The Veteran described her current mood as "sad and angry," and reported significant current stressors in the form of living with her husband's parents, and having recently left school without completing her degree.  According to the Veteran, she sleeps well as long as she takes her medication, but should she fail to take it, she has nightmares one to three times a week, and at times has jumped out of bed after having a nightmare, thus injuring herself upon hitting the floor or striking her head on a nearby piece of furniture.  The Veteran noted that she had not had any formal treatment for PTSD in the form of psychotherapy or counseling, but she was currently discussing the issue with her social worker.  

With regard to her employment history, the Veteran stated that she worked a number of jobs, including at a work study program at Copiah Lincoln Community college, as well as a pathology laboratory.  According to the Veteran, she worked at the laboratory for approximately six months before having to quit, adding that her combined physical illness and psychiatric disturbance made it impossible for her to maintain the job.  The Veteran reported that she had not been employed for the last six to eight months, but did note that she recently completed her Associate's degree in Business and Marketing Management in 2009, and while she attempted to continue school after this level, she had severe difficulties due to her psychiatric difficulties.  She expressed significant distress about having to leave school, and indicated strong willingness to return to school once her psychiatric symptoms had been treated properly.  

According to the examiner, the Veteran described mild symptoms of PTSD that are present daily, and which have been present since her military service.  The examiner noted that although the Veteran's preexisting psychiatric history does contain significant elements of anxiety, the reported social isolation, jumpiness, and re-experiencing all appear to be new factors relative to her previous psychiatric history.  The examiner noted that the Veteran's symptoms of depression, while currently present, appear to be relatively unchanged as compared to previous years.  Upon further observation of the Veteran's behavior, the examiner described the Veteran as cooperative with good hygiene and grooming.  The examiner noted that the Veteran was casually dressed and had good eye contact, but displayed a tense, dysthymic and anxious mood along with a constricted affect.  Upon administering the Mississippi PTSD Scale, the Veteran obtained a score of 133, which, according to the examiner, was very consistent with the mean score of a group of veterans diagnosed with PTSD.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with having PTSD that is mild in nature and recent in onset, and borderline personality tendencies.  The examiner assigned her a GAF score of 55.  

According to the examiner, the overall picture presented was of a Veteran who had significant psychiatric disturbance prior to her military service, and continued to have many of those symptoms presently.  However, the Veteran also reported new symptoms that were not present prior to her military service, including having been exposed to significant stressors in the form of constant mortar attacks, and these stressors have resulted in re-experiencing, persistent avoidance, and persistent increased arousal.  According to the examiner, the Veteran does appear strongly impacted by her sense of isolation, her agitation, difficulty with concentration, and irritability.  Based on his evaluation of the Veteran, the examiner determined that her overall pattern of symptoms was consistent with DSM-IV criteria for PTSD, and in fact her particular profile suggests a higher level of increased arousal relative to other people diagnosed with PTSD.  The examiner further noted that while the Veteran's prior diagnoses of adjustment disorder and anxiety disorder may in fact be related to symptoms and stimuli from prior to her military service, her PTSD does appear related solely to experiences in the military.  

In a letter date-stamped as received in January 2012, the Veteran stated that she recently started working again, but continued to struggle daily because she is always worried that people are conspiring against her.  According to the Veteran, the January 2011 VA examiner did not document all the information she provided during the interview.  She recalled informing the examiner that the in-service explosions she was exposed to on a daily basis were not the biggest stressor she experienced in service, but rather it was dealing with the sexual abuse she suffered at the hands of her platoon sergeant.  The Veteran stated that since leaving the Army she feels like she is a coward who is scared of the world, and she currently dreams of suicide.  The Veteran explained that women serving in the Army are not treated well when serving overseas, and it is common knowledge that they are there for the men's entertainment.  She recalled having to carry an unsheathed knife under her towel on occasion when using the bathroom, in case someone attempted to attack her while there.  According to the Veteran, she simply wishes to learn how to be a productive citizen again who is not scared of everything and everybody.  She noted that she had gone through several jobs in the past five years since leaving service, but could not maintain one due to her psychiatric and physical issues.  According to the Veteran, prior to her deployment, she was able to hold a job easily, and she socialized with friends on a regular basis, but since her separation from service, she cannot do either, and she can barely communicate with most people, let alone communicate effectively.  The Veteran noted that these days, her ability to concentrate on any given task was impaired, and she gets distracted sometimes by nothing but 'air.'  She recalled one particular instance in which she forgot to pay the cable bill, and had to pay double the amount of the bill in order to get it turned back on.  According to the Veteran, these types of accidents happen frequently.  

The Veteran was afforded another VA psychiatric examination in October 2012, at which time the examiner noted the Veteran's diagnoses of PTSD and major depressive disorder.  During the evaluation, the Veteran provided her medical and military history, and reported that she had been jumping from one job to another since her separation from service.  According to the Veteran, it had been difficult for her to maintain a job due to her symptoms of anxiety and hypervigilance, and she received treatment for her PTSD at the VA medical center.  The examiner noted that the Veteran met the diagnostic criteria for PTSD, and specifically took note of her attempts to avoid thoughts, feelings or conversations associated with her in-service trauma, as well as activities, places or people that aroused recollections of the trauma.  The examiner also noted that the Veteran exhibited a markedly diminished interest or participation in significant activities, feelings of detachment from others, a restricted range of affect, and a sense of a foreshortened future.  With regard to the Veteran's current symptoms, the examiner noted that the Veteran exhibited a depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and chronic sleep impairment.  The examiner also noted that the Veteran exhibited disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  

When asked whether the Veteran had any other symptoms attributable to PTSD, the examiner indicated that she did, noting that the Veteran had racing thoughts, periods of restlessness, and insomnia.  In this regard, the Veteran reportedly slept very little and had difficulty initiating sleep, yet continued to exhibit signs of anhedonia, fatigue and lethargy, reportedly wanting sleep most days.  According to the examiner, the Veteran experienced a feeling of numbness and worthlessness, and had thoughts of death, but not of suicidal intent.  It was noted that the Veteran had been tearful and experiencing feelings of depression for the past two weeks.  The examiner further noted that the Veteran avoids conflict, and finds it difficult to work with men, in light of the fact that several of her jobs involved younger males being inappropriate towards her.  The Veteran has a difficult time trusting other people, and reportedly experienced bullying in the military from other women because she refused to sleep with her platoon sergeant.  Upon conducting a mental evaluation of the Veteran, the examiner noted that the Veteran exhibited an anxious/depressed mood with a congruent affect, as evidenced by her tearfulness, and the fact that she held her hands over mouth.  The examiner described the Veteran as alert, and cooperative, with a concrete thought process.  The Veteran walked with a steady gait, was appropriately groomed, and denied any suicidal/homicidal ideations as well as any auditory or visual hallucinations.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with having PTSD, and major depressive disorder and assigned her a GAF score of 52. According to the examiner, the Veteran's PTSD and depression are both at least as likely as not caused by or a result of traumatic military experiences, or secondary to anxiety symptoms associated with the trauma.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, she has also been diagnosed with having major depressive disorder.  According to the October 2012 VA examiner, it was not possible to differentiate what portion of each symptom is attributable to each diagnosis as PTSD and major depressive disorder are co-morbid diagnoses with overlapping symptoms.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the more recent psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected disability unless clearly attributed to the other non-service-connected disorder.

The Board finds that, in this case, the clinical evidence more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  Specifically, the Veteran is socially withdrawn and isolated, experiences thoughts of death, ongoing depression, and insomnia, and has exhibited hypervigilant and paranoid behavior, as displayed by the fact that she reported to occasionally sleep with a knife for protection.  Indeed, during the January 2011 VA examination, the Veteran described herself as once social, active, and involved in school and extracurricular activities prior to her military service.  According to the Veteran, she rarely socializes since returning from service, and the Veteran's husband, who was present for a short portion of the interview, expressed concern at the change in her personality since returning from service, noting that lack of socialization was an unusual change in her presentation.  Although the Veteran denied suicidal ideation at the time of the October 2012 VA examination, the examiner noted that the Veteran had recurrent thoughts of death, and the record documents the Veteran's suicide attempt in April 2010, her risk factors for suicide in September 2010, as well as her thoughts of suicide in November 2010.  In addition, the Veteran reported to have dreams of suicide in her January 2012 statement.  

The record also reflects that the Veteran has a difficult time trusting people, and exhibited avoidant behavior which results in few to no interpersonal relationships with people outside of her own family.  In addition, the Board notes that the Veteran has not been able to maintain a steady job since returning from service due to her anxiety and distrust of social situations.  This coupled with the fact that she reportedly has panic attacks and crying spells on a daily basis, is forgetful and unable to focus on certain day-to-day tasks resulting in bills going unpaid, has already been divorced once, and has a somewhat tense relationship with her current husband, is reflective of criteria enumerated under the 70 percent evaluation for mental disorders.  (Suicidal ideation, near continuous panic or depression affecting the ability to function independently, appropriately and effectively and difficulty in adapting to stressful circumstances (including work or a work-like setting) are listed under the criteria for the evaluation of a 70 percent evaluation.)  

The Board acknowledges that the VA examiners assigned the Veteran GAF scores ranging from 52 to 55 which reflect that the Veteran suffers from more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that GAF scores are just one component of the Veteran's disability picture, and there is no set formula followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  Under such circumstances, veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as determinative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  Here, the Board finds that symptoms exhibited and reported by the Veteran are more revealing of the severity of the Veteran's psychiatric disability than the GAF scores.  Such characterizations in the record more closely approximate the scheduler criteria associated with a 70 percent evaluation for the Veteran's disability.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence that supports a finding that she has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation as to time or place.  The Board acknowledges VA treatment records which demonstrate that the Veteran has experienced occasional auditory and visual hallucinations.  However, the Board notes that upon review of the Veteran's entire medical history, reports of hallucinations were mentioned or discussed on an infrequent basis.  Indeed, the majority of the VA treatment records, as well as both examination reports, are either negative or absent for any complaints or signs of auditory or visual hallucinations, and are therefore better reflective of the Veteran's current symptomatology.  Indeed, the record establishes that the Veteran has maintained fairly steady relationships with her husband and mother, and further reflects that she currently resides with her husband and young son.  The record also demonstrates that the Veteran continues to perform her activities of daily living independently.  Indeed, the January 2011 VA examiner noted that the Veteran denied any difficulty with simple activities of self-care, such as bathing, dressing, toileting.  Furthermore, the Veteran has consistently maintained her personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior and has been described as someone who is cooperative, alert, and well-groomed with concrete thought processes and focused thought content.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the severity of her service-connected psychiatric disability, the Board concludes that the criteria for a 70 percent evaluation are met throughout the claim period.  However, for the reasons described above, the criteria for a 100 percent schedular evaluation are not met.  In short, the preponderance of the evidence is against the claim for an evaluation in excess of 70 percent.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt do not provide a basis for an evaluation in excess of 70 percent.  

In reaching this decision, the potential application of various provisions of Title 38, Code of Federal Regulations, have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1); however, because the symptoms experienced by the Veteran are specifically contemplated by the rating criteria, it may not be said that the schedular criteria are inadequate.  Therefore, referral for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).  



ORDER

An increased rating of 70 percent for the Veteran's service-connected psychiatric disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Throughout the appeal, the Veteran has consistently maintained that she is unable to obtain and maintain employment as a result of her service-connected psychiatric disability.  During the January 2011 VA examination, the Veteran noted that she had worked a number of jobs since returning from service but had not been able to stay at any particular one for a long period of time.  According to the Veteran, she had worked at a pathology laboratory for approximately six months before having to quit, adding that her psychiatric problems, including her symptoms of anxiety, nausea, and distrust of social situations, played a role in her inability to continue working at this position.  In her January 2012 statement, the Veteran asserted that she had recently started working again, and wanted to continue working at this position for a long period of time.  Through her words, it appears as though every job she had held since service had caused her to feel uncomfortable to the point of becoming sick, and experiencing panic attacks and crying spells on a daily basis.  At the October 2012 VA examination, the Veteran noted that after working at the pathology laboratory, she worked at a gas station for five months, then at a law office, and subsequently through the work study program at the community college she attended.  The examiner noted that the Veteran was unemployed again, and the Veteran stated that she had been unable to maintain a job due to her anxiety and hypervigilance.  

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of this evidence, and the Veteran's continued assertions that she cannot maintain employment as a result of her service-connected psychiatric disability, a remand is necessary to schedule her for a new examination to address this matter.  

Accordingly, the case is REMANDED for the following action:

1. Issue to a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the effect of her service-connected disabilities (PTSD, tinnitus, gastroesophageal reflux disease, vasomotor rhinitis, and residuals, scar secondary to cyst excision, genital area) on her employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical and psychiatric restrictions resulting from her service-connected disabilities.  

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.  

3. After conducting any additional development deemed necessary, adjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


